Case 2:19-cv-14146-KM-ESK Document 40 Filed 06/03/19 Page 1 of 1 PageID: 531




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 LOUISIANA HEALTH SERVICE &
     INDEMNITY CO.,etal..

                 Plaintiffs,
                                                                 l:19-cv-474(LMB/JFA)
         V.



 JANSSEN BIOTECH,INC.,etal.

                 Defendants.
                                              ORDER


        Before the Court are several motions including plaintiffs' Motion to Consolidate Cases

[Dkt. No. 35], in which plaintiffs have moved to consolidate this civil action with three other

civil actions also filed in the Eastern District of Virginia against the same defendants. As this

civil action was filed first, it is hereby

        ORDERED that all pending motions in l:19-cv-474-LMB-JFA, 1:19-cv-605-TSE-JFA,

l:19-cv-642-LMB-MSN, and l:19-cv-658-AJT-TCB will be heard on Friday, June 21, 2019 at

10:00 A.M by the undersigned judge, to whom civil actions l:19-cv-605 and l:19-cv-658 should

be reassigned.

        The Clerk is directed to forward copies ofthis Order to counsel of record.

        Entered this 3^ay of June, 2019.
Alexandria, Virginia



                                                            Leonie M.Brinkema
                                                            United States District Judge
